JUSTICE RARICK, dissenting: Because I disagree with my colleagues’ interpretation of section 7 — 2 of the School Code, I respectfully dissent. The majority reads section 7 — 2 to require a joint hearing by both boards, but separate action by each board. They find support for this position in section 7— 6. While acknowledging that the phrase “each regional board of school trustees shall meet together and render a decision” implies a cumulative tally of votes, the majority maintains that the second sentence of section 7 — 6 weakens such interpretation. The second sentence of section 7 — 6 states that “[i]f the regional boards of school trustees fail to enter a joint order either granting or denying the petition, the regional superintendent of schools for the educational district service region in which the joint hearing is held shall enter an order denying the petition.” (Emphasis added.) (1987 Ill. Laws 1552.) Far from supporting the majority’s opinion, section 7 — 6, I believe, clearly demonstrates the legislature’s intent that the regional boards involved meet and vote as a single body. Furthermore, given that the school trustees are to hear the petition jointly, logic dictates that where a majority of those trustees hearing the petition are in favor of it, the petition should be approved. For this reason, I dissent.